                                UNITED STATES DISTRICT COURT


                                   DISTRICT OF SOUTH DAKOTA


                                         CENTRAL DIVISION



  LEON D. FARLEE,                                                       3:19-CV-03013-RAL


                           Plaintiff,

            vs.                                                  ORDER DIRECTING SERVICE


  SGT #79 LIZ, AT HUGES CO. JAIL IN HER
  INDIVIDUAL AND OFFICIAL CAPACITY;
  SGT #123 JESSE,AT HUGES CO.JAIL IN HIS
  INDIVIDUAL AND OFFICIAL CAPACITY;
  AND NURSE NICHOLE, AT HUGES CO.
  JAIL IN HER INDIVIDUAL AND OFFICIAL
  CAPACITY;

                          Defendants.




         Plaintiff Leon D. Farlee was incarcerated at the Hughes County Jail in Pierre, South

 Dakota. Doc. 1. Farlee filed a prose civil rights lawsuit under 42 U.S.C. § 1983. Id. Farlee also

 requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Doc. 2. For the

 following reasons, this Court grants Farlee's motion to proceed in forma pauperis and directs

 service.


 I.      Facts Alleged in the Complaint*

         On February 27,2019,Farlee was booked into the Hughes County Jail. Doc. 1 at 4. Farlee
                                                                   /



 informed Defendants that he had blood in his stool and a family history ofcolon cancer. Id Farlee

 also informed Defendants that he had an appointment with Dr. Becker at Avera the next week to


'This Court makes no fmdings of fact at this point in the case. The matters set forth in this section are
taken from the factual allegations pled in Farlee's Complaint, which this Court must take as true on initial
 screening.
address his concerns. Id Defendants did not allow Farlee to attend the appointment with Dr.

Becker. Id


       On April 5, 2019, Farlee asked Sgt. Jesse and Sgt. Liz to be moved to the bottom tier of

the jail. Id at 6, 8. Farlee's health was deteriorating and he felt unable to climb the stairs safely.

Id Farlee's request was denied despite available cells on the bottom tier. Id Farlee was informed

that only medical staff could transfer him to the first floor. Id Farlee then filed a request for the

names and positions ofmedical staffto file a lawsuit regarding medical care. Id at 6. This request

was returned unanswered. Id


       On April 6,2019, Farlee requested to be moved to the bottom tier ofthe jail but his request

was denied. Id at 1. Farlee then asked Nurse Nichole to move him to the bottom tier. Id He


explained that he felt "faint, weak, and unable to make the climb due to loss of blood and fatigue

from pain and lack ofsleep." Id He showed the nurse blood. Id Nurse Nichole denied Farlee's

request. Id

       On April 8,2019, Farlee fell backwards, down seven stairs due to a dizzy spell. Id at 6, 8.

Farlee required emergency medical attention and was transported to the emergency room. Id

Farlee injured his shoulder and ribs during the fall. Id at 9. After returning to the jail. Defendants

failed to provide Farlee pain medication because they were out of pain medication. Id

       On April 9, 2019, Farlee was in bed and needed help to get to the toilet. Id at 7. Farlee

yelled for help for thirty minutes. Id No helped arrived and Farlee urinated on himself. Id Farlee

requested a shower but did not receive one until 10:00 a.m. the next day. Id

       Farlee alleges that three weeks passed before the U.S. Marshals received Farlee's request

for medical attention fi-om Defendants. Id When the Marshals received the request, they set up
an appointment for Farlee to see Dr. Becker on April 24, 2019. Id at 5. Farlee claims fifty-six

days elapsed from the time he submitted his medical request to the nurse at the jail. Id

II.     In Forma Pauperis Status

        Farlee filed an Application to Proceed Without Prepayment ofFiling Fees, Doc. 2, properly

completed and a Prisoner Trust Account Report, Doc. 3, showing that he presently has a negative

balance in his inmate trust account. Under the Prison Litigation Reform Act(PLRA), a prisoner

who "brings a civil action or files an appeal in forma pauperis ...shall be required to pay the full

amount of a filing fee." 28 U.S.C. § 1915(b)(1). "'When an inmate seeks pauper status, the only

issue is whether the inmate pays the entire fee at the initiation of the proceedings or over a period

of time under an installment plan.'" Henderson v. Norris. 129 F.3d 481, 483 (8th Cir. 1997)

(quoting McGore v. Wrigglesworth. 114 F.3d 601,604(6th Cir. 1997)).

        The initial partial filing fee that accompanies an installment plan is calculated according to

28 U.S.C. § 1915(b)(1), which requires a payment of20 percent of the greater of:

        (A)      the average monthly deposits to the prisoner's account; or
        (B)      the average monthly balance in the prisoner's account for the 6-month period
                 immediately preceding the filing of the complaint or notice of appeal.

Farlee has reported average negative balance in his inmate trust account. Doc. 3. Based on this

information,the court grants Farlee leave to proceed in forma pauperis and waives the initial partial

filing fee. See 28 U.S.C. § 1915(b)(4)("In no event shall a prisoner be prohibited from bringing

a civil action ... for the reason that the prisoner has no assets and no means by which to pay the

initial partial filing fee.").

        In order to pay his filing fee, Farlee must "make monthly payments of 20 percent of the

precedingmonth'sincome credited to theprisoner'saccount." 28 U.S.C. § 1915(b)(2). Thestatute
places the burden on the prisoner's institution to collect the additional monthly payments and

forward them to the court as follows:


       After payment of the initial partial filing fee, the prisoner shall be required to make
       monthly payments of 20 percent of the preceding month's income credited to the
       prisoner's account. The agency having custody of the prisoner shall forward
       payments from the prisoner's account to the clerk ofthe court each time the amount
       in the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). The installments will be collected pursuant to this procedure. The Clerk

of Court will send a copy of this order to the appropriate financial official at Farlee's institution.

Farlee remains responsible for the entire filing fee, as long as he is a prisoner. See In re Tyler. 110

F.3d 528, 529-30(8th Cir. 1997).

III.   Screening of Claims

       Under 28 U.S.C. § 1915A, this Court must screen prisoner claims filed in forma pauperis

and determine whether they are(1)"fnvolous, malicious, or fail[] to state a claim on which relief

may be granted; or(2)seek[]monetary relief from a defendant who is immune from such relief."

See also Onstad v. Wilkinson. 534 F. App'x 581, 582(8th Cir. 2013).

       At this stage of the case, this Court must accept the well-pleaded allegations in the

complaint as true and draw all reasonable inferences in favor of the non-moving party. Schreiner

V. Quicken Loans. Inc.. 774 F.3d 442,444(8th Cir. 2014). Civil rights and pro se complaints must

be liberally construed. Erickson v. Pardus. 551 U.S. 89, 94(2007)(citation omitted); Bediako v.

Stein Mart. Inc.. 354 F.3d 835, 839 (8th Cir. 2004). Even with this construction, "a pro se

complaint must contain specific facts supporting its conclusions." Martin v. Sargent. 780 F.2d

1334, 1337(8^ Cir. 1985); Ellis v. Citv of Minneapolis. 518 F. App'x 502, 504 (8th Cir. 2013).

Civil rights complaints cannot be merely conclusory. Davis v. Hall. 992 F.2d 151, 152 (8th Cir.

1993); Parker v. Porter. 221 F. App'x 481,482(8th Cir. 2007).
        A complaint "does not need detailed factual allegations...[but] requires more than labels

and conclusions, and a formulaic recitations ofthe elements of a cause of action will not do." Bell

Atl. Corp. V. Twomblv. 550 U.S. 544, 555 (2007). "If a plaintiff cannot make the requisite

showing, dismissal is appropriate." Beavers v. Lockhart. 755 F.2d 657,663 (8th Cir. 1985).

       Farlee raises an Eighth Amendment claim in his complaint. Doc. 1. Farlee alleges that

Defendants violated his Eighth Amendment rights by failing to provide him with adequate medical

care. "[A]prison official who is deliberately indifferent to the medical needs ofa prisoner violates

the prisoner's constitutional rights." Letterman v. Does. 789 F.3d 856, 861 (8th Cir. 2015). To

state an Eighth Amendment claim, Farlee must show "a substantial risk of serious harm to the

victim," and "that the prison official was deliberately indifferent to that risk of harm . ..." Id at

861-62 (citing Gordon v. Frank. 454 F.3d 858, 862 (8th Cir. 2006)). Farlee alleges that he had

blood in his stool and experienced severe dizzy spells, because it went under treated or ignored,

he fell down the stairs. Farlee has alleged a substantially serious risk of harm.

       The deliberate indifference element of this claim "has two components: an actor must

'know[] of and disregard[] an excessive risk to inmate health or safety.'" Id at 862 (quoting

Farmer v. Brennan. 511 U.S. 825, 837(1994)). Farlee alleges that each Defendant was aware of

his reported illness and denied him care. Therefore, Farlee states a claim under the Eighth

Amendment.


       Farlee also raises a retaliation claim in his Complaint. Farlee alleges that Defendants

retaliated against him for filing a civil complaint.

       In order to demonstrate retaliation in violation of the First Amendment under
       42 U.S.C. § 1983,[Farlee] must "show (1) he engaged in a protected activity,(2)
       the government official took adverse action against him that would chill a person
       ofordinary firmness from continuing in the activity, and(3)the adverse action was
       motivated at least in part by the exercise ofthe protected activity."
Spencer v. Jackson Ctv. Mo. 738 F.3d 907 (8th Cir. 2013)(quoting Revels v. Vincenz. 382 870,

876 (8th Cir. 2004)). "The retaliatory conduct itself need not be a constitutional violation; the

violation is acting in retaliation for 'the exercise ofa constitutionally protected right.'"Id (quoting

Codvv. Weber. 256 F.3d 764, 771 (8th Cir. 2001)).

         It is well established that "[t]hose in prison 'have a constitutional right of access to the

courts.'" Williams v. Hobbs. 658 F.3d 842, 851 (8th Cir. 2011)(quoting Bounds v. Smith. 430

U.S. 817, 821 (1977)). Farlee alleges that Defendants denied him a cell on the first tier in

retaliation for informing them that he was drafting a lawsuit. Doc. 1 at 6. Farlee maintains that

each Defendant had the authority to move him to one of three open cells on the first tier. Id at 8.

He raises a viable claim for retaliation.

IV.      Order


         Accordingly, it is hereby ORDERED

      1. Farlee's motion to proceed without prepayment of fees, Doc. 2, is granted.

   2. Farlee's institution will collect the monthly payments in the manner set forth in 28 U.S.C.

         § 1915(b)(2), quoted above, and will forward those payments to the court until the $350

         filing fee is paid in full.

   3. The Clerk of Court shall send a copy of this order to the appropriate official at Farlee's

         institution.


   4. Farlee's Eighth Amendment claims survive screening.

   5.     The Clerk of Court shall send blank summons and USM-285 forms to Farlee.

   6. Farlee shall complete and send to the Clerk of Court a separate summons and USM-285

         form for each Defendant. Upon receipt of the completed summons and USM-285 forms,
   the Clerk of Court will issue the summonses. If the completed summons and USM-285

   forms are not submitted as directed, the Complaint may be dismissed.

7. The United States Marshals Service shall serve the completed summonses, together with a

   copy of the Complaint, Doc. 1, and this order, upon the Defendants. All costs of service

   shall be advanced by the United States.

8. Defendants will serve and file an answer or responsive pleading to the remaining claims in

   the Complaint on or before 21 days following the date ofservice, unless this Court enlarges

   the deadline to answer or otherwise respond.

9. Farlee will serve upon Defendants, or, if appearance has been entered by counsel, upon

   their counsel, a copy of every further pleading or other document submitted for

   consideration by this Court. Farlee will include with the original paper to be filed with the

   Clerk ofCourt a certificate stating the date and that a true and correct copy of any document

   was mailed to Defendants or their counsel.


   DATED July $3 ,2019.

                                         BY THE COURT:




                                         ROBERTO A.
                                         UNITED STATES DISTRICT JUDGE
